Name: Commission Regulation (EC) No 883/2001 of 24 April 2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector
 Type: Regulation
 Subject Matter: trade policy;  agricultural policy;  agricultural activity;  tariff policy
 Date Published: nan

 Avis juridique important|32001R0883Commission Regulation (EC) No 883/2001 of 24 April 2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector Official Journal L 128 , 10/05/2001 P. 0001 - 0031Commission Regulation (EC) No 883/2001of 24 April 2001laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as amended by Regulation (EC) No 2826/2000(2), and in particular Articles 1(3), 46, 59(3), 60(4), 61(4), 63(8), 64(5) and 68(3) thereof,Whereas:(1) Title VII of Regulation (EC) No 1493/1999 lays down general rules on trade with third countries and refers for the rest to detailed implementing rules to be adopted by the Commission.(2) Until now, those rules have been contained in a large number of Community regulations. In the interests of both economic operators in the Community and the authorities responsible for applying Community rules, all those provisions should be brought together in a single text, and the Commission Regulations regarding subjects now covered by this Regulation should be repealed, namely: Regulation (EEC) No 3388/81 of 27 November 1981 laying down special detailed rules in respect of import and export licences in the wine sector(3), as last amended by Regulation (EC) No 2739/1999(4); Regulation (EEC) No 3389/81 of 27 November 1981 laying down detailed rules for export refunds in the wine sector(5), as last amended by Regulation (EC) No 2730/95(6); Regulation (EEC) No 3590/85 of 18 December 1985 on the certificate and analysis report required for the importation of wine, grape juice and grape must(7), as last amended by Regulation (EC) No 960/98(8); Regulation (EC) No 1685/95 of 11 July 1995 on arrangements for issuing export licences for wine sector products and amending Regulation (EEC) No 3388/81 laying down special detailed rules in respect of import and export licences in the wine sector(9), as last amended by Regulation (EC) No 2512/2000(10); and Regulation (EC) No 1281/1999 of 18 June 1999 laying down detailed rules implementing the entry price arrangements for grape juice and musts(11).(3) This Regulation should include the current rules and should adapt them to the new requirements of Regulation (EC) No 1493/1999. Those rules should also be simplified and made more coherent and certain gaps should be filled in.(4) Commission Regulation (EC) No 1291/2000 lays down common detailed rules for applying the system of import and export licences and advance fixing certificates for agricultural products(12). Those rules should be supplemented by rules specific to the wine sector, particularly as regards presenting applications and the information which should appear in licence applications and licences.(5) Under Article 59(1) of Regulation (EC) No 1493/1999, all imports into the Community are subject to presentation of an import licence. The grant of all export refunds should be subject to presentation of an export licence.(6) To take account of changes in alcoholic strength as a result of long journeys, particularly during loading and unloading of the products concerned, an additional tolerance should be allowed, over and above the margin of error provided for in the analysis method used under Commission Regulation (EEC) No 2676/90 of 17 September 1990 determining Community methods for the analysis of wines(13), as last amended by Regulation (EC) No 1622/2000(14).(7) If the system of import and export licences is to operate correctly, a certain minimum amount of information should be given in the licences. It is therefore essential that the competent authority issuing the licences be informed by the party concerned of the country of origin or destination of the product. Importers and exporters should be allowed to request a change in the country of origin or destination under certain circumstances.(8) Experience has shown that a single licence should be allowed to cover the Common Customs Tariff subheadings relating to concentrated grape juice and grape must, unconcentrated grape juice and grape must and wine of fresh grapes.(9) The period of validity of licences should reflect the practices and delivery periods customary in international trade. In the case of export licences, that period should be shorter in order to prevent speculation in export licence applications.(10) The third subparagraph of Article 59(2) of Regulation (EC) No 1493/1999 provides that the issue of licences is conditional on the provision of a security, which is forfeited in whole or in part if the transaction is not carried out or is only partially carried out. The amount of the security should be fixed.(11) To enable the Commission to have an overall view of trade trends, Member States should regularly communicate to it information concerning the quantities and products for which they have issued import licences. It is desirable that such communications should be sent weekly and should follow a uniform format. However, in order to ensure proper management of the market in wine, Member States should inform the Commission immediately if the quantities for which import licence applications have been submitted seem likely to cause a market disturbance.(12) Article 63(7) of Regulation (EC) No 1493/1999 provides for export licences as the basis for ensuring compliance with the export volume obligations arising from the agreements concluded in the Uruguay Round of multilateral trade negotiations. Precise rules should therefore be laid down on the lodging of applications and issue of licences.(13) Past experience of applying the rules on the issue of export licences in the wine sector has shown that the quantities available for export need to be better distributed throughout the wine year to ensure that they are not exhausted prematurely. The total quantity available each wine year should be divided into two-month periods, each subject to management measures providing in particular for quantities not used in one period to be carried forward to the next.(14) A period of reflection is needed at the beginning of each wine year so that the market situation can be assessed with a view to fixing refund rates at appropriate levels. Accordingly, no export licence applications should be submitted until 16 September of each year.(15) Article 4 of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products(15), as last amended by Regulation (EC) No 90/2001(16), introduces the possibility of extending the validity of export licences to products other than those indicated in the licence, provided that those products belong to the same category or product group to be determined. Product groups as provided for in Article 4 of Regulation (EC) No 800/1999 should also be introduced in the wine sector, for reasons of proportionality, to prevent excessive penalties.(16) The Commission should be able to adapt the special measures it may take to ensure that the volume available for each period is complied with according to the product category and zone of destination. In addition, to prevent certain exporters from lodging speculative applications for quantities greatly exceeding their requirements and to prevent such practices from damaging exporters who apply for their real requirements, the volume which any exporter may apply for should be restricted to the quantity available for each period.(17) Decisions on export licence applications should be notified only after a reflection period. That period should allow the Commission to assess the quantities applied for and the expenditure involved and to adopt any special measures which might have to be applied to the applications concerned.(18) In order to ensure that the arrangements function properly and to prevent speculation, licences should not be transferable.(19) To manage these arrangements the Commission should have precise information on the licence applications lodged and the use of licences issued. In the interests of administrative efficiency, a standard form should be used for communications between Member States and the Commission.(20) Article 60(2) of Regulation (EC) No 1493/1999 lays down that, for juices and musts for which the application of customs duties depends on the import price of the product, the actual amount of this price is verified either by checking every consignment or by using a flat-rate import value. The current features of the arrangements for importing grape juices and musts into the Community, in particular the irregularity of such imports, in terms of both volume and frequency and the places of import and the origin of these products, do not permit the calculation of representative flat-rate import values to verify the actual amount of the import price. Under these circumstances, this price should be verified by checking every consignment.(21) The import price on the basis of which imported products are classed in the Common Customs Tariff must be equal to the fob price of those products plus the cost of insurance and transport to the place of entry into Community customs territory.(22) Refunds should be fixed periodically. Experience gained regarding price trends in international trade shows that it is adequate to fix refunds at least once each wine year.(23) Steps should be taken to ensure that table wines qualifying for refunds have the quality characteristics of table wines of the production region from which they come, and the Member States should take all necessary steps to perform the checks.(24) In order to obtain a refund, exporters should be required to provide proof that the products concerned meet the Community quality standards, and to inform the competent authority of the Member State of both the origin and the quantities of wines involved. To that end, they should indicate, among other things, the numbers and dates of the accompanying documents provided for in Commission Regulation (EEC) No 2238/93 of 26 July 1993 on the accompanying documents for the carriage of wine products and the relevant records to be kept(17), as amended by Regulation (EC) No 1592/1999(18). However, under Article 4 of Regulation (EEC) No 2238/93, the Member States may provide that the said document need not be drawn up for certain products in certain cases. It is therefore necessary, to ensure effective supervision, to provide that Member States may not avail themselves of that provision in the context of the refund system.(25) In the case of deliveries for victualling ships and aircraft qualifying for refunds, it is not always easy to obtain the necessary documents in good time, particularly in non-producer Member States, on account of the difficulty of ascertaining the delivery dates in advance. It should be borne in mind that production of the required proof may thus represent a disproportionate burden in relation to the small quantities of table wines which normally make up such individual deliveries for traders who do not employ the procedure laid down in Article 26 of Regulation (EC) No 800/1999 or in Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products(19), as amended by Regulation (EEC) No 2026/83(20).(26) Article 68(1) of Regulation (EC) No 1493/1999 provides that the imported products covered by that Article should be accompanied by a certificate and an analysis report issued by a body or service designated by the third country in which the products originate. The requirements which the analysis report should meet should be laid down.(27) Provision should be made under Article 68(2)(b) of Regulation (EC) No 1493/1999 for dispensing with the certificate and analysis report in the case of products which are imported from third countries in limited quantities and packed in small containers. To simplify controls, the requirement as to quantity may be considered to be met in the case of imports from third countries whose total annual exports to the Community are already very small. In this case, to avoid deflection of trade, the wines must not only originate in those countries but must be imported from them.(28) For the sake of harmonisation, the exemption from the requirement to present a certificate and analysis report for wine products being imported into the Community should be in line with the customs rules on exemption and the arrangements applicable to documents accompanying consignments of wine products within the Community.(29) Some third countries, having established an effective system for inspecting their wine producers, implemented by their bodies or services, referred to in Article 68(1)(a) of Regulation (EC) No 1493/1999, have expressed an interest in the possibility of authorising the producers themselves to issue certificates and analysis reports. With a view to facilitating trade with those third countries, provided that they have concluded undertakings with the Community which include clauses concerning closer cooperation on the prevention of fraud and that they maintain good trade relations with the Community, it is appropriate to authorise those concerned to consider documents issued by the producers themselves as documents issued by the said bodies or services of the third countries, in a manner similar to that already allowed for wines of Community origin, provided that they give appropriate assurances and exert proper control over the issue of such documents. It should be stipulated from the outset that these rules will apply only for a trial period in order to test the effectiveness of the new system.(30) Lists containing the names and addresses of the agencies and laboratories authorised in third countries to draw up certificates and analysis reports should be published so that the authorities in the Community which supervise the import of wine products can, where necessary, carry out the requisite checks.(31) In order to facilitate controls by the competent authorities of Member States, the form and, where necessary, the content of the certificate and analysis report provided for, and the requirements for their use should be laid down.(32) The certificate and, where appropriate, the analysis report relating to each consignment of imported product should be checked in order to prevent fraud. To this end, the document(s) must accompany each consignment until it is placed under Community control.(33) To take commercial practice into account, where a consignment of wine is split up, the competent authorities should be empowered to have extracts of the certificate and the analysis report drawn up under their supervision to accompany each new consignment resulting from the splitting.(34) In view of the need to ensure swift and effective protection of consumers, it is essential to provide for the possibility of suspending the new arrangements before the end of the trial period in the event of fraud or a health risk to consumers.(35) Simple rules should also be laid down regarding the documents to be produced for imports from a third country other than the country of origin of the wine product, where that product has not undergone substantial processing.(36) It is clear from Article 45 of Regulation (EC) No 1493/1999 that wine products may be offered for direct human consumption in the Community only if they have been produced using oenological practices permitted in the Community. Moreover, where an imported product has undergone enrichment, acidification or deacidification, provision should be made for authorisation of direct human consumption of that product in the Community only if the limits specified for the Community wine-growing zone whose natural production conditions are equivalent to those in the region in which the imported product originates have been complied with.(37) The task of the exporters and the authorities should be simplified by requiring a statement that the alcohol added to liqueur wines and wines fortified for distillation is of vinous origin to be included in the V I 1 document without requiring a separate document for this statement. For the same reason, the V I 1 document should be permitted to serve as the certificate testifying to the designation of origin required for imports of wines eligible for a tariff reduction. However, no certificate or analysis report is required in the case of some wines, provided a certificate of designation of origin is presented. It should be permitted to use the V I 1 document to certify the designation of origin of the said liqueur wines and the section relating to the analysis report need not be completed.(38) Under Article 68(1)(b) of Regulation (EC) No 1493/1999, wines other than sparkling wines and liqueur wines originating in a third country and intended for direct human consumption may not be imported into the Community if their total alcoholic strength by volume or their total acidity, exceeds or fails to reach certain limit values. However, Article 68(2)(a) of that Regulation provides for exceptions where a wine designated by a geographical indication has special quality characteristics.(39) In the case of certain wines originating in Hungary and Switzerland, which have their own special quality and are produced in limited quantities, the maximum total alcoholic strength or the minimum total acidity are exceeded or not attained, respectively, owing to special traditional production methods. The marketing of those wines on the Community market should be permitted. However, to ensure compliance with the requirements to be met before that right may be enjoyed, certification by an official body of the country of origin should be required on the import document introduced by this Regulation.(40) When the agreements on the control and reciprocal protection of wine names were concluded between the European Community and Hungary and Romania, respectively(21), the Community undertook to grant the derogation applicable to Hungarian wines for an unlimited period and to grant the same derogation for certain quality wines originating in Romania.(41) The definitions of some of the products listed in Annex I to Regulation (EC) No 1493/1999 can be applied only to products obtained in the Community. It is therefore necessary for the corresponding products originating in third countries to be defined. The definitions of those products originating in third countries to which this Regulation applies should be as close as possible to the definition of the Community product.(42) Commission Regulation (EC) No 1608/2000(22), as last amended by Regulation (EC) No 731/2001(23), which laid down transitional measures pending the introduction of definitive measures for the application of Regulation (EC) No 1493/1999, kept in force until 31 January 2001 certain provisions regarding the subjects covered by this Regulation. Accordingly, in order to prevent any interruption in trade in the products covered by those provisions and by this Regulation, the latter should apply as from 1 February 2001.(43) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:CHAPTER IIMPORT AND EXPORT LICENCESArticle 1Common implementing rulesThe common detailed rules for applying the system of import and export licences and advance-fixing certificates for agricultural products as laid down in Regulation (EC) No 1291/2000 shall apply to the licences referred to in this Chapter.Article 2Information given on the licence1. Where the Combined Nomenclature code specifies the alcoholic strength of a product, a tolerance of 0,4 % by volume shall be allowed in relation to that specification for the purposes of the licence.Box 20 of import licences and export licences shall contain one of the following entries:- "Tolerancia de 0,4 % vol"- "Tolerance 0,4 % vol"- "Toleranz 0,4 % vol"- "Ã Ã ½Ã ¿Ã Ã ® 0,4 % vol"- "Tolerance of 0,4 % vol"- "TolÃ ©rance de 0,4 % vol"- "Tolleranza di 0,4 % vol"- "Tolerantie van 0,4 % vol"- "TolerÃ ¢ncia de 0,4 % vol"- "Sallittu poikkeama 0,4 til-%"- "Tolerans 0,4 vol %".2. Box 8 of import licence applications and import licences shall show the country of origin.Box 7 of export licence applications and licences shall show the country of destination or the zone of destination as referred to in Article 9(6) of this Regulation. Where the zone of destination is indicated, the box "compulsory: yes" shall be ticked. Where the country of destination is indicated, the box "compulsory: no" shall be ticked. In addition, box 20 of export licence applications and licences shall contain the entry: "zone X compulsory". At the request of the party concerned, the country of destination may be replaced by another country belonging to the same zone of destination.3. Box 14 of import licence applications and import licences shall contain the following additional information regarding the colour of wine or must: "white" or "red/rosÃ ©".4. Applicants may include in a single import licence application products falling within more than one tariff code, by completing boxes 15 and 16 of the application as follows:- box 15: description of the product as given in the Combined Nomenclature,- box 16: CN codes.The product descriptions and CN codes specified in the application shall also be specified on the import licence.Article 3Period of validity1. Import licences shall be valid from their date of issue as defined in Article 23(1) of Regulation (EC) No 1291/2000 until the end of the fourth month following that date.2. Export licences shall be valid from their date of issue as defined in Article 23(2) of Regulation (EC) No 1291/2000 until the end of the second month following that date, but may under no circumstances remain valid beyond 31 August of the GATT year in progress.Article 4Securities1. The security for import licences shall be as follows:- concentrated grape juice and musts: EUR 2,5/hl,- other grape juice and musts: EUR 1,25/hl,- still wines and fortified wines: EUR 1,25/hl,- sparkling wines and liqueur wines: EUR 2,5/hl.2. The security for export licences shall be EUR 8 per hectolitre for products falling within CN codes 2009 60 11, 2009 60 19, 2009 60 51, 2009 60 71, 2204 30 92 and 2204 30 96 and EUR 2,5 per hectolitre for all other products.Article 5Communications on import licencesEvery Thursday, or on the first working day thereafter if the Thursday is a public holiday, Member States shall forward to the Commission, using the model shown in Annex I, information on the quantities and countries of origin of products for which import licences have been issued during the preceding week, broken down by Combined Nomenclature codes and the nomenclature codes of the countries for the Community statistics on external trade.If the quantities for which import licence applications have been made in a Member State appear to pose a risk of disturbance for the market, that Member State shall immediately inform the Commission accordingly and shall communicate the quantities concerned, broken down by type of product.CHAPTER IISPECIAL EXPORT LICENCE ARRANGEMENTS UNDER THE GATT AGREEMENTSArticle 6AimUnder the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, hereinafter called "the Agreement", this Chapter lays down additional rules applying to the issue of export licences with advance fixing of the refund.Article 7Staggering of the total quantity over the year and lodging of applications1. The total quantity available for each GATT year shall be divided into six parts. Export licence applications may be lodged for:- 25 % of the total quantity, until 15 November,- 25 % of the total quantity, until 15 January,- 15 % of the total quantity, until 15 March,- 15 % of the total quantity, until 30 April,- 10 % of the total quantity, until 30 June,- 10 % of the total quantity, until 31 August.2. Unused quantities from one period shall be automatically transferred to the following period within that year.3. Export licence applications for the first period may be lodged from 16 September onwards each year.Article 8Categories and groups of products1. The product categories referred to in the second paragraph of Article 14 of Regulation (EC) No 1291/2000 are listed in Annex II to this Regulation.2. The product groups referred to in the second indent of the first subparagraph of Article 4(2) of Regulation (EC) No 800/1999 which may be entered on the licence application and licence in accordance with the fourth paragraph of Article 14 of Regulation (EC) No 1291/2000 are listed in Annex III hereto.Article 9Export licence applications1. Applications for export licences may be lodged with the competent authorities from Wednesday until 1 p.m. on the following Tuesday.2. Export licence applications lodged for a period as referred to in paragraph 1 by a single exporter may not exceed a maximum quantity of 30000 hectolitres per zone of destination as referred to in paragraph 6. Applications relating to the same zone must be lodged with the competent body and grouped in a single communication.If an exporter lodges applications for an overall quantity of more than 30000 hectolitres for a single zone, all applications concerned shall be rejected by the body with which they were lodged.Where the overall quantity still available for a zone is less than 30000 hectolitres, the body with which the applications are lodged shall reduce the applications of exporters which exceed it to bring them in line with the quantity available.3. Export licences shall be issued on the Monday following the Tuesday referred to in paragraph 1, or the next working day if the Monday is a public holiday, provided that the Commission has not taken other specific measures in the mean time.4. If the quantities for which licence applications have been made, as notified to the Commission on the set day under Article 12(1), exceed the quantities still available for a period as referred to in Article 7(1), the Commission shall set an acceptance percentage applying to all the applications in question and suspend lodging of licence applications until the beginning of the following period.5. If issuing the licences applied for entails a risk of premature exhaustion of the budget for the wine sector set under the Agreement, the Commission may accept the applications pending, or reject the applications for which export licences have not yet been granted and suspend lodging of applications for at most 10 working days, although a decision to extend suspension may be taken by the procedure laid down in Article 75 of Regulation (EC) No 1493/1999.If issuing the licences applied for entails a risk of overrun of the budget for the wine sector set under the Agreement, the Commission may set an acceptance percentage applying to all the applications in hand and suspend lodging of applications up to the end of the wine year.6. The measures provided for in paragraphs 4 and 5 may be adjusted for the category of products and the zone of destination. The zones of destination shall be:- zone 1: Africa,- zone 2: Asia and Australasia,- zone 3: eastern Europe, including the CIS, and- zone 4: western Europe.The countries in each zone of destination are listed in Annex IV.7. In cases where the quantity applied for is refused or reduced, the security referred to in Article 4(2) against the quantity for which the application is not accepted shall be immediately released.8. By way of derogation from paragraph 3, in the event that a single acceptance percentage of less than 85 % is set, licences shall be issued on the third working day following publication of that percentage in the Official Journal of the European Communities. Prior to issue, exporters may either withdraw their applications, in which case the security referred to in Article 4(2) of this Regulation shall be released immediately, or expressly accept the licence, in which case the licence may be issued forthwith.Article 10Transfer of licencesExport licences issued shall not be transferable.Article 11ToleranceAdditional quantities exported within the tolerance referred to in Article 8(4) of Regulation (EC) No 1291/2000 shall not be eligible for the refund.At least one of the following entries shall be made in box 22 of licences:- RestituciÃ ³n vÃ ¡lida para ... (cantidad por la que se haya expedido el certificado) como mÃ ¡ximo- Restitutionen omfatter hÃ ¸jst ... (den mÃ ¦ngde, licensen er udstedt for)- Erstattung gÃ ¼ltig fÃ ¼r hÃ ¶chstens ... (Menge, fÃ ¼r die die Lizenz erteilt wurde)- Ã ÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® ÃÃ ¿Ã Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± ... (ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ¿ÃÃ ¿Ã ¯Ã ± Ã µÃ ºÃ ´Ã ¯Ã ´Ã µÃ Ã ±Ã ¹ Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ) Ã ºÃ ±Ã ' Ã ±Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿- Refund valid for not more than ... (quantity for which licence is issued)- Restitution valable pour ... (quantitÃ © pour laquelle le certificat est dÃ ©livrÃ ©) au maximum- Restituzione valida al massimo per ... (quantitativo per il quale Ã ¨ rilasciato il titolo)- Restitutie voor ten hoogste ... (hoeveelheid waarvoor het certificaat is afgegeven)- RestituiÃ §Ã £o vÃ ¡lida para ... (quantidade em relaÃ §Ã £o Ã qual Ã © emitido o certificado), no mÃ ¡ximo- Vientituki voimassa enintÃ ¤Ã ¤n ... (mÃ ¤Ã ¤rÃ ¤, jolle todistus on annettu) osalta- Bidrag som gÃ ¤ller fÃ ¶r hÃ ¶gst ... (kvantitet fÃ ¶r vilken licensen skall utfÃ ¤rdas).Article 12Communications from Member States1. Member States shall, each Wednesday or the following working day if the Wednesday is a public holiday, notify the Commission of the following:(a) the applications for export licences with advance fixing of the refund lodged between Wednesday of the preceding week and Tuesday, or the absence of applications;(b) the quantities for which export licences were issued on the preceding Monday or, as the case may be, within the interval referred to in Article 9(8);(c) the quantities for which licence applications have been withdrawn pursuant to Article 9(8) during the preceding week.Those notifications shall also specify the zone of destination as referred to in Article 9(6).2. Member States shall notify to the Commission before the 15th of each month for the previous month:(a) the quantities for which licences have been issued but not used, together with the zone of destination as referred to in Article 9(6);(b) the quantities for which refunds have been granted without a licence under the second subparagraph of Article 4(1) of Regulation (EC) No 800/1999.These notifications shall specify the quantities referred to in paragraph 1 and the refund rate.3. Notifications under paragraph 1 shall specify:(a) the quantity in hectolitres for each 12-figure product code of the agricultural product nomenclature for export refunds. Where a licence is issued for more than one 11-figure code in the same category as referred to in Annex II, the category number is to be given;(b) the quantity for each code, broken down by destination if the refund rate differs according to destination;(c) the refund rate applicable in respect of the quantities covered by paragraph 1(c).If the refund rate is modified during the licence application period, applications must be broken down for each period having a different refund rate.4. All notifications under paragraphs 1, 2 and 3, including "nil" notifications, shall be made using the model in Annex V.Article 13Commission decisions1. If, in the light of notifications under Article 12(2)(a), an adequate quantity becomes available again, the Commission may decide to reopen the lodging of applications for export licences.2. The Commission shall inform Member States once a month of the extent to which the quantities and expenditure specified in the annual commitment level provided for in the Agreement for the GATT year have been used up and, when the time comes, of their exhaustion.CHAPTER IIIENTRY PRICE ARRANGEMENTS FOR GRAPE JUICE AND MUSTArticle 14Verification by consignment1. For products falling within CN codes 2009 60 and 2204 30, listed in Annex I, Part Three, Section I, Annex 2, to the Common Customs Tariff and subject to the entry price arrangements, the actual import price shall be verified by checking every consignment.2. "Consignment" means the goods presented under a declaration of release for free circulation. Each declaration may cover only goods of one and the same origin falling within a single Combined Nomenclature code.Article 15Checking1. The import price on the basis of which the products referred to in Article 14 are classed in the Combined Nomenclature must be equal to the fob price of those products in their country of origin plus the cost of insurance and transport to the place of entry to the Community customs territory.2. Where the import price cannot be determined on the basis of paragraph 1 of this Article, the products referred to in Article 14 shall be classed in the Combined Nomenclature on the basis of the customs value determined in accordance with Articles 30 and 31 of Council Regulation (EEC) No 2913/92(24).CHAPTER IVEXPORT REFUNDS IN THE WINE SECTORArticle 16FrequencyExport refunds in the wine sector shall be reviewed periodically, at least once each wine year.Article 17Licence requirementExcept for supplies for the special purposes referred to in Article 36 of Regulation (EC) No 800/1999 and supplies of the quantities referred to in Annex III(K) to Regulation (EC) No 1291/2000, refunds shall be granted on production of proof that the products have been exported under an export licence.Article 18Proof1. Refunds shall be granted on production of proof that the products exported were accompanied on export by an analysis certificate issued by an official body of the producer Member State or the exporting Member State certifying that they meet the Community quality standards for the products in question or, in the absence of such standards, the national standards applied by the exporting Member State.In the case of table wines or liqueur wines other than liqueur wines psr, proof shall further be furnished to show that they have been approved by a tasting committee appointed by the exporting Member State. Where this Member State is not the producer, proof shall also be provided that the wine in question is a Community table wine or liqueur wine.The certificate referred to in the first subparagraph shall mention at least the following:(a) for table wine and liqueur wine other than liqueur wine psr:- the colour,- the total alcoholic strength by volume,- the actual alcoholic strength by volume,- the total acidity,- where appropriate, that the wine in question is wine as referred to in Article 28(1) of Regulation (EC) No 1493/1999 produced in excess of the normal quantity, or the quantity of such wine in the case of exports of wine resulting from coupage or blending;(b) for concentrated grape must, the measurement recorded at a temperature of 20 °C by refractometer used in accordance with the method referred to in Annex I(6) to Regulation (EC) No 1493/1999.2. Exporters shall be obliged to inform the competent authority of the Member State:(a) for wines resulting from coupage, the origin and quantities of wines used;(b) the numbers and dates of the accompanying documents.3. If the table wine for which a refund is requested results from coupage, as defined by Title II of Chapter V of Regulation (EC) No 1622/2000, or from blending of table wines qualifying for different refund rates, the amount of the refund shall be calculated in proportion to the quantities of table wine in the coupage or blend.Article 19Checks by the Member States1. Member States may provide that the approval referred to in the second indent of Article 18(1) is to be granted by regional committees which certify that the wine has the quality characteristics of table wines of the production regions from which it comes.2. Member States shall take all necessary steps to perform the checks referred to in Articles 17 and 18. However, Article 18, with the exception of paragraph 2(b) thereof, shall not apply to the table wine supplies referred to in Article 36(1)(a) of Regulation (EC) No 800/1999 for which the procedure referred to in Article 26 of the said Regulation or in Regulation (EEC) No 565/80 is not applied.3. For the purposes of Article 18(2)(b), exporting Member States may not avail themselves of Article 4(2) of Regulation (EC) No 2238/93.CHAPTER VCERTIFICATES AND ANALYSIS REPORTS FOR WINE, GRAPE JUICE AND MUST ON IMPORTSection 1GeneralArticle 20Documents requiredThe certificate and the analysis report referred to in Article 68(1)(a)(i) and (ii), respectively, of Regulation (EC) No 1493/1999 shall form a single document:(a) the "certificate" part of which shall be made out by a body of the third country in which the products originated;(b) the "analysis report" part of which shall be made out by an official laboratory recognised by the third country in which the products originated.Article 21Contents of the analysis reportThe analysis report shall include the following information:(a) in the case of wines and grape must in fermentation:- the total alcoholic strength by volume,- the actual alcoholic strength by volume;(b) in the case of grape must and grape juice, the density;(c) in the case of wines, grape must and grape juice:- the total dry extract,- the total acidity,- the volatile acid content,- the citric acid content,- the total sulphur dioxide content,- the presence of varieties obtained from interspecific crossings (direct producer hybrids or other varieties not belonging to the Vitis vinifera species).Article 22Exemptions1. No certificate or analysis report need be presented for products originating in and coming from third countries in labelled containers of not more than five litres fitted with a non-reusable closing device where the total quantity transported, whether or not made up of separate consignments, does not exceed 100 litres.2. In addition, no certificate and analysis report need be presented for:(a) quantities of products not exceeding 30 litres per traveller contained in the personal luggage of travellers within the meaning of Article 45 of Council Regulation (EEC) No 918/83(25);(b) quantities of wine not exceeding 30 litres sent in consignments from one private individual to another, within the meaning of Article 29 of Regulation (EEC) No 918/83;(c) wine and grape juice in labelled containers of not more than five litres fitted with a non-reusable closing device, originating in and coming from third countries whose annual imports into the Community are less than 1000 hectolitres. The countries concerned are listed in Annex VI hereto;(d) wine and grape juice forming part of the belongings of private individuals who are moving house;(e) wine and grape juice for trade fairs as defined in the relevant provisions of Regulation (EEC) No 918/83, provided that the products in question are put up in labelled containers of not more than two litres fitted with a non-reusable closing device;(f) quantities of wine, grape must and grape juice imported for the purpose of scientific and technical experiments, subject to a maximum of one hectolitre;(g) wines and grape juice for diplomatic, consular or similar establishments, imported as part of their duty-free allowance;(h) wines and grape juice held on board international means of transport as victualling supplies.3. The case of exemption referred to in paragraph 1 may not be combined with the cases of exemption referred to in paragraph 2.Article 23ExclusionThis Chapter shall not apply to Boberg liqueur wines accompanied by a certificate of designation of origin.Section 2Requirements to be met and detailed rules for drawing up and using the certificate and analysis report for imports of wine, grape juice and grape mustArticle 24V I 1 document1. The certificate and analysis report for each consignment intended for import into the Community shall be drawn up on a single V I 1 document. "Consignment" means the quantity of a product consigned by one consignor to one consignee.This document shall be drawn up on a V I 1 form corresponding to the specimen shown in Annex VII and complying with the technical requirements set out in Annex VIII. It shall be signed by an officer of an official body and by an official of a recognised laboratory as referred to in Article 29.2. Where the product concerned is not intended for direct human consumption, the analysis report section of the V I 1 form need not be completed.In the case of wine put up in labelled containers of a capacity not exceeding 60 litres, fitted with non-reusable closing devices, and provided that the wine originates in a country appearing in Annex IX which has offered special guarantees accepted by the Community, the analysis report section of the V I 1 form need be completed only in respect of:- the actual alcoholic strength by volume,- the total acidity,- the total sulphur dioxide content.Article 25Description of documents1. V I 1 forms shall comprise a typed or handwritten original and a simultaneously produced copy, in that order. V I 2 forms shall comprise an original and two copies, in that order. The V I 2 form shall be an extract made out in accordance with the specimen shown in Annex X, containing the data appearing on a V I 1 document or another V I 2 extract and stamped by a Community customs office.Both the original and the copy shall accompany the product. V I 1 and V I 2 forms must be completed either in typescript or by hand, or by equivalent technical means recognised by an official body. Handwritten forms shall be completed in ink and in capital letters. No erasures or overwriting shall be permitted. Any alterations shall be made by crossing out the incorrect particulars and, where appropriate, adding those required. Any change made in this way must be approved by its author and stamped, as the case may be, by the official agency, the laboratory or the customs authorities.2. V I 1 documents and V I 2 extracts shall bear a serial number allocated, in the case of V I 1 documents, by the official agency whose officer signs the certificate and, in the case of V I 2 extracts, by the customs office which stamps them in accordance with Article 28(2) and (3).Article 26Simplified procedure1. V I 1 documents drawn up by wine producers in the third countries listed in Annex IX which have offered special guarantees accepted by the Community shall be considered as certificates or analysis reports drawn up by agencies and laboratories included in the list referred to in Article 29 provided that the producers have received individual approval from the competent authorities of those third countries and are subject to inspection by the latter.2. Approved producers as referred to in paragraph 1 shall use V I 1 forms giving in box 10 the name and address of the official agency of the third country which approved them. Producers shall complete the form, entering in addition:- in box 1, their names and addresses and their registration numbers in the third countries listed in Annex IX,- in box 11, at least the particulars referred to in Article 24(2).They shall sign in the space provided in boxes 10 and 11, after striking out the words "name and title of official".Neither stamps nor the name and address of the laboratory shall be required.Article 27Derogations1. Application of Articles 24(2) and 26 may be suspended if it is found that the products to which these measures apply have been the subject of falsification likely to result in a health risk to consumers or of oenological practices not authorised in the Community.2. Articles 24(2) and 26 shall apply until the entry into force of the agreement resulting from the negotiations with the United States of America on an agreement on trade in wine, but not later than 31 December 2003.Article 28Use1. The original and the copy of V I 1 documents or V I 2 extracts shall be handed over to the competent authorities of the Member State in which the customs formalities required for putting into free circulation the consignment to which they relate are carried out, on completion of those formalities.The authorities shall, where necessary, endorse the back of the V I 1 document or the V I 2 extract. They shall return the original to the person concerned and keep the copy for at least five years.2. Where a consignment is to be reconsigned complete before entry into free circulation, the new consignor shall give the customs authorities supervising the consignment the V I 1 document or the V I 2 extract relating to that consignment as well as, if appropriate, a V I 2 form completed consecutively.The authorities shall verify that the particulars entered on the V I 1 document agree with those entered on the V I 2 form or that the particulars entered on the V I 2 extract agree with those entered on the V I 2 form completed consecutively, and shall then stamp the latter, which shall then be equivalent to the V I 2 extract, and endorse the document or previous extract accordingly. They shall return the extract and the original of the V I 1 document or the previous V I 2 extract to the new consignor and keep the copy of the document or previous extract for at least five years.However, a V I 2 form need not be completed where a consignment of a product is re-exported to a third country.3. Where a consignment is split before it enters into free circulation, the person concerned shall give the original and the copy of the V I 1 document or the V I 2 extract relating to the consignment to be split to the customs authorities supervising that consignment, together with a V I 2 form and two copies completed consecutively for each new consignment.The authorities shall verify that the particulars entered on the V I 1 document or on the V I 2 extract correspond to those on the V I 2 form completed consecutively for each new consignment, and shall then stamp the latter, which shall then be equivalent to the V I 2 extract, and endorse accordingly the back of the V I 1 document or the V I 2 extract on which it was based. They shall return the V I 2 extract together with the V I 1 document or the V I 2 extract previously completed to the person concerned and keep a copy of each of these documents for at least five years.Article 29List of competent bodies1. The Commission shall draw up and update lists containing the names and addresses of the agencies and laboratories, and of the wine producers authorised to draw up V I 1 documents, on the basis of notifications from the competent authorities of third countries. It shall publish these lists in the "C" series of the Official Journal of the European Communities.2. The notifications from the competent authorities of third countries referred to in paragraph 1 shall contain:(a) the names and addresses of the official agencies and laboratories approved or appointed for the purpose of drawing up V I 1 documents;(b) the names, addresses and official registration numbers of the wine producers authorised to draw up V I 1 documents.The lists shall contain only agencies and laboratories as referred to in point (a) of the first subparagraph which have been authorised by the competent authorities of the third country concerned to provide the Commission and the Member States, on request, with any information required to evaluate the data appearing on the document.3. The lists shall be updated, in particular to take account of changes of address and/or name of agencies or laboratories.Article 30Indirect importsIn cases where a wine is exported from a third country in whose territory it was prepared (hereinafter: "the country of origin") to another third country (hereinafter: "the exporting country"), from which it is then exported to the Community, the competent authorities of the exporting county may draw up the V I 1 document for the wine concerned on the basis of a V I 1 document or equivalent drawn up by the competent authorities of the country of origin, without having to perform further analyses on the wine, if that wine:(a) has already been bottled and labelled in the country of origin and remains so; or(b) is exported in bulk from the country of origin and bottled and labelled in the exporting country without any further processing.The competent authority of the exporting country shall certify on the V I 1 document that the wine in question is a wine to which the first subparagraph refers and that it fulfils the conditions set out therein.Article 31Conformity of oenological practices1. Subject to Article 45 and Article 46(1)(a), (b) and (c) of Regulation (EC) No 1493/1999 and the provisions adopted to implement them, products originating in third countries may be offered or delivered for direct human consumption only if they were produced, in the case of the oenological practices referred to in Annex V(C), (D) and (E) of Regulation (EC) No 1493/1999, in compliance with the limits specified for the Community wine-growing zone in which the natural production conditions are equivalent to those in the production region in which they originate.The assessment of the equivalence of production conditions shall be conducted on the basis of proposals from the competent authorities of the third country concerned, in accordance with the procedure laid down in Article 75 of Regulation (EC) No 1493/1999.2. Where the competent authorities of a Member State suspect that a product originating in a third country does not comply with paragraph 1, they shall inform the Commission thereof without delay.Article 32Special rules for particular wines1. In the case of liqueur wines and wines fortified for distillation, the V I 1 documents shall be recognised as valid only where the official agency as referred to in Article 29 has entered the following in box 15: "the alcohol added to this wine is certified as being wine alcohol".The entry shall be accompanied by the following information:(a) the full name and address of the issuing agency;(b) the signature of an official of the agency;(c) the agency's stamp.2. For wines eligible for a tariff reduction on importation into the Community, the V I 1 documents may serve as a certificate testifying to the designation of origin which is entitled to such arrangements, where the official agency has entered the following in box 15: "the wine covered by this document is certified as having been produced in the ... wine-growing region and was given the designation of origin shown in box 6 in accordance with the provisions of the country of origin".The entry shall be accompanied by the information provided for in the second subparagraph of paragraph 1.CHAPTER VIANALYTICAL DEROGATIONS FOR CERTAIN IMPORTED WINESArticle 331. The following wines may be imported into the Community for direct human consumption:(a) wines originating in Hungary, with a total alcoholic strength by volume exceeding 15 % vol, without enrichment, designated:(i) by the words "Tokaji Aszu" or "Tokaji Aszu-eszencia" or "Tokaji Eszencia" or "Tokaji Szamorodni"; or(ii) by the term "Kueloenleges MinoesÃ ©gue bor" (superior quality wine), supplemented by a geographical indication and by one of the following:- "kÃ ©sÃ ¶l szÃ ¼retelÃ ©sÃ ¼ bor",- "vÃ ¡logatott szÃ ¼retelÃ ©sÃ ¼ bor",- "tÃ ¶ppedt szÃ ¶lÃ ¶bÃ ¶l kÃ ©szÃ ¼lt bor",- "aszubor";(b) wines originating in Switzerland, comparable to quality wines psr when they are compulsorily designated by a geographical indication and having a total acidity, expressed as tartaric acid, of less than 4,5 but more than 3 grams per litre, and are at least 85 % derived from grapes of one or more of the following vine varieties:- Chasselas,- MÃ ¼ller-Thurgau,- Sylvaner,- Pinot noir,- Merlot;(c) wines originating in Romania, with a total alcoholic strength by volume exceeding 15 % vol, without enrichment, designated "VSOC" or "Vinuri de calitate superioara cu denumire de origine si trepte de calitate" and bearing one of the following geographic indications:- Cernavoda,- Cotnari,- Medgidia,- Murfatlar,- Nazarcea,- Pietroasa.2. For the purposes of paragraph 1(a), (b) and (c), the official agency of the country of origin authorised to draw up document V I 1 as referred to in this Regulation shall enter the following in box 15 of that document: "It is hereby certified that this wine meets the conditions laid down in Article 68(1)(b)((i))((ii)) of Regulation (EC) No 1493/1999 and in Regulation (EC) No 883/2001".The official agency shall authenticate this entry by affixing its stamp.CHAPTER VIIDEFINITIONS OF CERTAIN PRODUCTS IN THE WINE SECTOR ORIGINATING IN THIRD COUNTRIESArticle 34DefinitionsThe definitions of the following products in the wine sector, originating in third countries and falling within CN codes 2009 and 2004, shall be as shown in Annex XI:(a) fresh grape must with fermentation arrested by the addition of alcohol;(b) concentrated grape must;(c) rectified concentrated grape must;(d) liqueur wine;(e) sparkling wine;(f) aerated sparkling wine;(g) semi-sparkling wine;(h) aerated semi-sparkling wine;(i) wine of overripe grapes.CHAPTER VIIIFINAL PROVISIONSArticle 35RepealRegulations (EEC) No 3388/81, (EEC) No 3389/81, (EEC) No 3590/85, and (EC) No 1685/95 and (EC) No 1281/1999 are hereby repealed.Article 36Entry into forceThis Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 February 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 341, 28.11.1981, p. 19.(4) OJ L 328, 22.12.1999, p. 60.(5) OJ L 341, 28.11.1981, p. 24.(6) OJ L 284, 28.11.1995, p. 6.(7) OJ L 343, 20.12.1985, p. 20.(8) OJ L 135, 8.5.1998, p. 4.(9) OJ L 161, 12.7.1995, p. 2.(10) OJ L 289, 16.11.2000, p. 21.(11) OJ L 153, 19.6.1999, p. 38.(12) OJ L 152, 24.6.2000, p. 1.(13) OJ L 272, 3.10.1990, p. 1.(14) OJ L 194, 31.7.2000, p. 1.(15) OJ L 102, 17.4.1999, p. 11.(16) OJ L 14, 18.1.2001, p. 22.(17) OJ L 200, 10.8.1993, p. 10.(18) OJ L 188, 21.7.1999, p. 33.(19) OJ L 62, 7.3.1980, p. 5.(20) OJ L 199, 22.7.1983, p. 12.(21) OJ L 337, 31.12.1993, pp. 94 and 178.(22) OJ L 185, 25.7.2000, p. 24.(23) OJ L 102, 12.4.2001, p. 33.(24) OJ L 302, 19.10.1992, p. 1.(25) OJ L 105, 23.4.1983, p. 1.ANNEX I>PIC FILE= "L_2001128EN.001602.EPS">ANNEX IIProduct categories as referred to in Article 8(1)>TABLE>ANNEX IIIProduct groups as referred to in Article 8(2)>TABLE>ANNEX IVList of countries by zone of destination, as referred to in Article 9(6)Zone 1: AfricaAngola, Benin, Botswana, British Indian Ocean Territory, Burkina Faso, Burundi, Cameroon, Cape Verde, Central African Republic, Chad, Comoros, Congo (Brazzaville), CÃ ´te d'Ivoire, Djibouti, Egypt, Equatorial Guinea, Eritrea, Ethiopia, Gabon, Gambia, Ghana, Guinea, Guinea-Bissau, Kenya, Lesotho, Liberia, Libya, Madagascar, Malawi, Mali, Mauritania, Mauritius, Mayotte, Mozambique, Namibia, Niger, Nigeria, Rwanda, Saint Helena and Dependencies, SÃ £o TomÃ © and PrÃ ­ncipe, Senegal, Seychelles, Sierra Leone, Somalia, Sudan, Swaziland, Tanzania, Togo, Uganda, Zambia, Zimbabwe.Zone 2: Asia and AustralasiaAfghanistan, American Oceania, Australian Oceania, Bahrain, Bangladesh, Bhutan, Brunei, Cambodia, China, Federated States of Micronesia, Fiji, French Polynesia, Hong Kong, India, Indonesia, Iran, Iraq, Japan, Jordan, Kiribati, Kuwait, Laos, Lebanon, Macau, Malaysia, Maldives, Marshall Islands, Mongolia, Myanmar, Nauru, Nepal, New Caledonia and Dependencies, New Zealand, New Zealand Oceania, North Korea, Northern Marianas, Oman, Pakistan, Papua New Guinea, Philippines, Pitcairn, Qatar, Samoa, Saudi Arabia, Singapore, South Korea, Sri Lanka, Syria, Taiwan, Thailand, Tonga, Tuvalu, United Arab Emirates, Vanuatu, Vietnam, Wallis and Futuna, West Bank and Gaza Strip, Yemen.Zone 3: Eastern Europe and the countries of the Community of Independent StatesAlbania, Armenia, Azerbaijan, Belarus, Czech Republic, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Poland, Russia, Slovakia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan.Zone 4: Western Europe:Andorra, Ceuta and Melilla, Gibraltar, Faeroe Islands, Iceland, Liechtenstein, Malta, Norway, San Marino, Vatican City.ANNEX VNotifications as referred to in Article 12(4)>PIC FILE= "L_2001128EN.002002.EPS">ANNEX VIList of countries as referred to in Article 22- Canada- Iran- Lebanon- People's Republic of China- Taiwan- India- Bolivia- Republic of San MarinoANNEX VIIV I 1 document as referred to in Article 24(1)>PIC FILE= "L_2001128EN.002302.EPS">>PIC FILE= "L_2001128EN.002401.EPS">ANNEX VIIITechnical rules on V I 1 and V1 2 forms referred to in Articles 24 and 25A. Printing of forms1. The size of the forms is to be approximately 210 Ã  297 mm.2. White paper sized for writing purposes weighing not less than 40 g/m2 must be used.3. Each form must bear the name and address or the mark of the printer.4. The forms are to be printed in one of the official Community languages; in the case of V I 2 forms, the language of the form is to be designated by the competent authorities of the Member State where the form is to be stamped.B. Completing the forms1. The forms are to be completed in the language in which they are printed.2. Each form is to bear a serial number allocated:- in the case of V I 1 forms, by the official body signing the "certificate" part,- in the case of V I 2 forms, by the customs office stamping them.3. The product description in box 6 of the V I 1 form and box 5 of the V I 2 extract must be completed in accordance with Article 32 of Regulation (EEC) No 2392/89.ANNEX IXList of countries as referred to in Article 24(2) and Article 26- Australia- United States of AmericaANNEX XV I 2 document as referred to in Article 25(1)>PIC FILE= "L_2001128EN.002702.EPS">>PIC FILE= "L_2001128EN.002801.EPS">ANNEX XIDefinitions referred to in Article 34For the purposes of the provisions of this Regulation regarding importation:(a) "fresh grape must with fermentation arrested by the addition of alcohol" means a product which:- has an actual alcoholic strength by volume of 12 % vol or more but less than 15 % vol, and- is obtained by adding a product derived from the distillation of wine to unfermented grape must with a natural alcoholic strength by volume of not less than 8,5 % vol and derived exclusively from wine grape varieties permitted in the third country of origin;(b) "concentrated grape must" means uncaramelised grape must which:- is obtained by partial dehydration of grape must carried out by any method authorised by the provisions of the third country of origin and not prohibited by Community rules, other than by direct heat, in such a way that the figure indicated by a refractometer, used in accordance with the method prescribed in Annex XVIII to Regulation (EC) No 1622/2000 at a temperature of 20 °C, is not less than 50,9 %,- is derived exclusively from wine grape varieties permitted in the third country of origin, and- is obtained from grape must with at least the minimum natural alcoholic strength by volume laid down by the third country of origin for the preparation of wine intended for direct human consumption; that alcoholic strength may not be less than 8,5 % vol.An actual alcoholic strength by volume of the concentrated grape must of not more than 1 % vol shall be permissible;(c) "rectified concentrated grape must" means the liquid uncaramelised product which:(i) is obtained by partial dehydration of grape must carried out by any method authorised by the provisions of the third country of origin and not prohibited by Community rules, other than by direct heat, in such a way that the figure indicated by a refractometer, used in accordance with the method prescribed in Annex XVIII to Regulation (EC) No 1622/2000 at a temperature of 20 °C, is not less than 61,7 %;(ii) has undergone treatment authorised by the provisions of the third country of origin and not prohibited by any Community rules, for deacidification and for eliminating constituents other than sugar;(iii) has the following characteristics:- a pH of not more than 5 at 25 ° Brix,- an optical density at 425 nm for a thickness of 1 cm of not more than 0,100 in grape must concentrated at 25 ° Brix,- a sucrose content undetectable by a method of analysis to be defined,- a Folin-Ciocalteau index of not more than 6 at 25 ° Brix,- a titratable acidity of not more than 15 milliequivalents per kilogram of total sugars,- a sulphur dioxide content of not more than 25 milligrams per kilogram of total sugars,- a total cation content of not more than 8 milliequivalents per kilogram of total sugars,- a conductivity at 25 ° Brix and 20 °C of not more than 120 micro-Siemens per centimetre,- a hydroxymethylfurfural content of not more than 25 milligrams per kilogram of total sugars,- presence of mesoinositol;(iv) is derived exclusively from wine grape varieties permitted in the third country of origin, and(v) is obtained from grape must with at least the minimum natural alcoholic strength by volume laid down by the third country of origin for the preparation of wine intended for direct human consumption; that alcoholic strength may not be less than 8,5 % vol.An actual alcoholic strength by volume of the concentrated rectified grape must of not more than 1 % vol shall be permissible.(d) "Liqueur wine" means a product which:- has an actual alcoholic strength by volume of not less than 15 % vol and not more than 22 % vol and an overall alcoholic strength by volume of not less than 17,5 % vol, and- is obtained from grape must in fermentation, or wine, or a combination of these products, which must come from vine varieties permitted in the third country of origin for the production of liqueur wine and have an initial natural alcoholic strength by volume of not less than 12 % vol, and by the addition:(i) individually or in combination, of neutral alcohol of vine origin, including alcohol produced by distilling dried grapes, having an actual alcoholic strength by volume of not less than 96 % vol, and of wine or dried grape distillate, having an actual alcoholic strength by volume of not less than 52 % vol and not more than 86 % vol,(ii) together with one or more of the following products, where appropriate:- concentrated grape must,- a combination of one of the products referred to in (i) with a grape must or a grape must in fermentation.However, certain quality liqueur wines for which the conditions of production are recognised as being equivalent to those for a quality wine psr and which appear on a list to be adopted may:- have an overall alcoholic strength by volume of less than 17,5 % vol but not less than 15 % vol where the legislation of the third country of origin applicable thereto before 1 January 1985 expressly so provided,- be obtained from grape must with a natural alcoholic strength by volume of less than 12 % vol but not less than 10,5 % vol;(e) "sparkling wine" means the product which:- has an actual alcoholic strength by volume of not less than 8,5 % vol,- is obtained by the first or second alcoholic fermentation of fresh grapes, grape must or wine, and- when the container is opened, releases carbon dioxide derived exclusively from fermentation and has an excess pressure, due to carbon dioxide in solution, of not less than 3 bar when kept at a temperature of 20 °C in closed containers;(f) "aerated sparkling wine" means the product which:- has an actual alcoholic strength by volume of not less than 8,5 % vol,- is obtained from wine,- releases, when the container is opened, carbon dioxide derived wholly or partially from an addition of that gas, and- has an excess pressure, due to carbon dioxide in solution, of not less than 3 bar when kept at a temperature of 20 °C in closed containers;(g) "semi-sparkling wine" means a product which:- has an actual alcoholic strength by volume of not less than 8,5 % vol,- has an excess pressure, due to endogenous carbon dioxide in solution, of not less than 1 bar and not more than 2,5 bar when kept at a temperature of 20 °C in closed containers;(h) "aerated semi-sparkling wine" means a product which:- has an actual alcoholic strength by volume of not less than 8,5 % vol,- has an excess pressure, due to carbon dioxide in solution which has been added totally or partially, of not less than 1 bar and not more than 2,5 bar when kept at a temperature of 20 °C in closed containers.(i) "Wine of overripe grapes" means a product which:- has a natural alcoholic strength by volume of more than 15 % vol,- has a total alcoholic strength by volume of not less than 16 % vol and an actual alcoholic strength of not less than 12 % vol,- is prepared in the third country of origin from grapes of wine grape varieties permitted in the third country of origin and harvested in that country,- has undergone ageing, where applicable.